ORDER
The Office of Disciplinary Counsel seeks the appointment of an attorney to protect respondent’s clients’ interests pursuant to Rule 31, RLDE, Rule 413, SCACR. See In the Matter of James Ira Ruff, 620 S.E.2d 323 (S.C.2005). Respondent consents to the appointment of an attorney to protect his clients’ interests.
IT IS ORDERED that James E. Bradley, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office account(s) respondent may maintain. Mr. Bradley shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Bradley may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts *18of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that James E. Bradley, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that James E. Bradley, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Bradley’s office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
s/ James E. Moore, Acting Chief Justice
FOR THE COURT